Morgan, J.
This is a suit on a promissory note for $563 30, dated *71New Orleans, December 22, 1866, and payable four months after date. Citation issued on the fifth of May, 1874. The petition was served on the sixth of May, 1874.
The defense is prescription.
On the nineteenth of April, 1867, a few days before the maturity of the note, the defendant wrote to the attorneys of plaintiff, who held the note: “ It is impossible for me to pay my note to you before at least ninety days from and after May, 1867. I will be able to pay my .note on the first of August next, and not before.’’
This was an acknowledgment of the debt, and prescription commenced to run from that date.
Suit was brought on this note in the Seventh District Court, on the third of May, 1872, and citation was served on the defendant on the seventh of May, 1872. A default was rendered, which was confirmed. From this judgment a suspensive appeal was taken. The judgment, •was reversed and the suit dismissed, on the ground that the court was without jurisdiction.
But a suit instituted in a court without jurisdiction interrupts prescription, and prescription was not again acquired before the institution of this suit.
It is therefore ordered, adjudged and decreed that the judgment of the district coifrt be avoided, annulled and reversed, and that there be judgment in favor of the plaintiff, as claimed in his petition, with costs in both courts.
Rehearing refused.